      2:21-cv-01707-BHH         Date Filed 06/08/21     Entry Number 1       Page 1 of 12




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

                            CIVIL ACTION NO: 2:21-cv-01707-BHH


Hudson Specialty Insurance Company,

                              Plaintiff,

                      vs.
                                                            COMPLAINT FOR
Jane Doe, Simi Hospitality, Inc., d/b/a                 DECLARATORY JUDGMENT
Creekside Lands Inn and The Montford Group,
LLC
                              Defendants.


    Plaintiff Hudson Specialty Insurance Company (“Hudson”), seeking a declaration of rights

from this Court pursuant to the Declaratory Judgments Act, 28 U.S.C. § 2201 and Federal Rule of

Civil Procedure 57, alleges as follows:

                                            PARTIES

       1.        Hudson is a corporation organized under the laws of the State of New York with

its principal place of business in New York.

       2.      Upon information and belief, Jane Doe is an individual over the age of eighteen and

is a citizen and resident of Charleston, South Carolina. She is prosecuting a lawsuit in the

Charleston County Court of Common Pleas on April 22, 2021 captioned Jane Doe, v. Natraj

Enterprises, Inc. d/b/a Relax Inn and Suites; Simi Hospitality, Inc., d/b/a Creekside Lands Inn;

The Montford Group, LLC (2021-CP-10-01864) (“the Underlying Lawsuit”) under a pseudonym

in order to protect her privacy due to the sensitive and highly personal allegations involved. She

is represented by counsel in the underlying lawsuit and specifically alleged in her Complaint that

“Plaintiff’s Counsel will divulge her name to counsel for any Defendant upon request.” Plaintiff



                                                                                   TPGL 11199029v1
      2:21-cv-01707-BHH           Date Filed 06/08/21       Entry Number 1         Page 2 of 12




is informed and believes that Jane Doe can be served through her counsel in the underlying action.

Accordingly, Jane Doe is a real party who is a citizen and resident of the State of South Carolina

sued under a fictitious name.

        3.      Simi Hospitality, Inc., d/b/a Creekside Lands Inn (“Simi”) is a corporation

organized and existing under the laws of the State of South Carolina with its principle place of

business in Charleston County, South Carolina.         Accordingly, Simi is a citizen of the State of

South Carolina.

        4.      The Montford Group, LLC (“Montford”) is a Limited Liability Company organized

and existing pursuant to the laws of the State of South Carolina with its principle place of business

in Charleston County, South Carolina. Upon information and belief, the only known member of

the LLC is Pragnesh Patel, a citizen and resident of Charleston County, South Carolina.

Accordingly, Montford, and its members are, upon information and belief, citizens and residents

of Charleston County, South Carolina.

                                          JURISDICTION

        5.      This Court has jurisdiction over this dispute by virtue of Title 28 U.S.C. § 1332 in

that there is complete diversity of citizenship between the parties and the amount in controversy is

in excess of Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest and costs.

        6.      Venue is proper in the District of South Carolina, Charleston Division pursuant to

28 U.S.C. 1391(b)(1)-(2), in that it is the judicial district in which a Defendant resides, a substantial

part of the events or omissions giving rise to the claim occurred within this district/division, and

the underlying lawsuit giving rise to the claims at issue is pending in this district/division.

        7.      There is an actual controversy between the parties such that a declaration of the

parties’ respective rights is proper under 28 U.S.C. § 2201.




                                                   2                                     TPGL 11199029v1
      2:21-cv-01707-BHH         Date Filed 06/08/21      Entry Number 1       Page 3 of 12




                                 FACTUAL BACKGROUND
                                      Underlying Lawsuit

       8.      Jane Doe, a real party suing under a fictitious name, filed the Underlying Lawsuit

in the Charleston County Court of Common Pleas on April 22, 2021. In that Complaint (“the

Underlying Complaint”) (Exhibit 2), Jane Doe alleges that she was sexually exploited and/or

trafficked and otherwise victimized at Defendants’ hotel property in the years 2019 and 2020.

Among the allegations in the Underlying Lawsuit are the claims that Defendants “rented rooms

to traffickers when they knew, or should have known, were using their rooms to imprison,

physically assault, and subject trafficking victims to repeated exploitation in sexual servitude.”

The Underlying Lawsuit seeks actual damages in an unspecified amount, consequential

damages, punitive damages, attorneys’ fees and costs, enhanced damages in an amount to be

determined by the jury at trial, for the costs and disbursements of the action, and for such other

and further relief as the Court deems is just and proper.

       9.      The Underlying Lawsuit further alleges that Montford has been engaged in the

“joint control, management and maintenance” of the hotel property owned and operated by Simi.

       10.     Hudson is providing a defense subject to a full reservation of rights to Simi and

Montford in the Underlying Lawsuit.

                                       Insurance Policies

      11.      Hudson issued Commercial General Liability Policy Number HBD10040813 (“the

Policy”) to Simi Hospitality, Inc. d/b/a Creekside Lands Inn for the policy period of 09/04/2019 to

09/04/2020 with liability limits of $1,000,000 Each Occurrence, $2,000,000 General Aggregate

and $1,000,000 Personal and Advertising Injury Limit for any one person or organization. The

Policy is attached as Exhibit 1. Hudson craves reference to the entire Policy for its terms and

conditions, but for convenience, highlights the following parts:


                                                3                                   TPGL 11199029v1
2:21-cv-01707-BHH   Date Filed 06/08/21   Entry Number 1    Page 4 of 12




 SECTION I – COVERAGES
 COVERAGE A BODILY INJURY AND PROPERTY
 DAMAGE LIABILITY
 1. Insuring Agreement
   a. We will pay those sums that the insured becomes legally obligated
      to pay as damages because of "bodily injury" or "property damage"
      to which this insurance applies. We will have the right and duty
      to defend the insured against any "suit" seeking those damages.
      However, we will have no duty to defend the insured against any
      "suit" seeking damages for "bodily injury" or "property damage"
      to which this insurance does not apply. We may, at our discretion,
      investigate any "occurrence" and settle any claim or "suit" that
      may result. But:
      (1) The amount we will pay for damages is limited as described
          in Section III – Limits Of Insurance; and
      (2) Our right and duty to defend ends when we have used up the
          applicable limit of insurance in the payment of judgments or
          settlements under Coverages A or B or medical expenses
          under Coverage C. No other obligation or liability to pay
          sums or perform acts or services is covered unless explicitly
          provided for under Supplementary Payments – Coverages A
          and B.
   b. This insurance applies to "bodily injury" and "property damage"
      only if:
      (1) The "bodily injury" or "property damage" is caused by an
          "occurrence" that takes place in the "coverage territory";
      (2) The "bodily injury" or "property damage" occurs during the
          policy period; and
      (3) Prior to the policy period, no insured listed under Paragraph
          1. of Section II – Who Is An Insured and no "employee"
          authorized by you to give or receive notice of an "occurrence"
          or claim, knew that the "bodily injury" or "property damage"
          had occurred, in whole or in part. If such a listed insured or
          authorized "employee" knew, prior to the policy period, that
          the "bodily injury" or "property damage" occurred, then any
          continuation, change or resumption of such "bodily injury" or
          "property damage" during or after the policy period will be
          deemed to have been known prior to the policy period.

                                 ***



                                   4                             TPGL 11199029v1
2:21-cv-01707-BHH     Date Filed 06/08/21   Entry Number 1    Page 5 of 12




 2. Exclusions
 This insurance does not apply to:
    a. Expected Or Intended Injury
       "Bodily injury" or "property damage" expected or intended from
       the standpoint of the insured. This exclusion does not apply to
       "bodily injury" resulting from the use of reasonable force to
       protect persons or property.

                                     ***
 o. Personal And Advertising Injury
    "Bodily injury" arising out of "personal and advertising injury".


 COVERAGE B PERSONAL AND ADVERTISING
 INJURY LIABILITY
 1. Insuring Agreement
    a. We will pay those sums that the insured becomes legally obligated
       to pay as damages because of "personal and advertising injury" to
       which this insurance applies. We will have the right and duty to
       defend the insured against any "suit" seeking those damages.
       However, we will have no duty to defend the insured against any
       "suit" seeking damages for "personal and advertising injury" to
       which this insurance does not apply. We may, at our discretion,
       investigate any offense and settle any claim or "suit" that may
       result. But:
       (1) The amount we will pay for damages is limited as described
           in Section III – Limits Of Insurance; and
       (2) Our right and duty to defend end when we have used up the
           applicable limit of insurance in the payment of judgments or
           settlements under Coverages A or B or medical expenses
           under Coverage C. No other obligation or liability to pay
           sums or perform acts or services is covered unless explicitly
           provided for under Supplementary Payments – Coverages A
           and B.
    b. This insurance applies to "personal and advertising injury"
       caused by an offense arising out of your business but only if the
       offense was committed in the "coverage territory" during the
       policy period.

                                     ***


                                      5                            TPGL 11199029v1
2:21-cv-01707-BHH     Date Filed 06/08/21   Entry Number 1    Page 6 of 12




 2. Exclusions
    This insurance does not apply to:
    a. Knowing Violation Of Rights Of Another
       "Personal and advertising injury" caused by or at the direction of
       the insured with the knowledge that the act would violate the
       rights of another and would inflict "personal and advertising
       injury".

                                   ***
    d. Criminal Acts
       "Personal and advertising injury" arising out of a criminal act
       committed by or at the direction of the insured.


 SECTION II – WHO IS AN INSURED
 1. If you are designated in the Declarations as:
                                   ***
    d. An organization other than a partnership, joint venture or limited
       liability company, you are an insured. Your "executive officers"
       and directors are insureds, but only with respect to their duties
       as your officers or directors. Your stockholders are also insureds,
       but only with respect to their liability as stockholders.
                                   ***
 2. Each of the following is also an insured:
                                   ***
    b. Any person (other than your "employee" or "volunteer
       worker"), or any organization while acting as your real
       estate manager.

                 SECTION V – DEFINITIONS

                                ***
 14. "Personal and advertising injury" means injury, including
     consequential "bodily injury", arising out of one or more of the
     following offenses:
    a. False arrest, detention or imprisonment;
    b. Malicious prosecution;



                                      6                            TPGL 11199029v1
     2:21-cv-01707-BHH     Date Filed 06/08/21   Entry Number 1      Page 7 of 12




         c. The wrongful eviction from, wrongful entry into, or invasion of the
            right of private occupancy of a room, dwelling or premises that a
            person occupies, committed by or on behalf of its owner, landlord
            or lessor;
         d. Oral or written publication, in any manner, of material that
            slanders or libels a person or organization or disparages a
            person's or organization's goods, products or services;
         e. Oral or written publication, in any manner, of material that
            violates a person's right of privacy;
         f. The use of another's advertising idea in your "advertisement"; or
         g. Infringing upon another's copyright, trade dress or slogan in your
            "advertisement".

      The Policy also contains the following endorsements:

                 EXCLUSION – ASSAULT AND/OR BATTERY
This endorsement modifies insurance provided under the following:
      COMMERCIAL GENERAL LIABILITY COVERAGE FORM
      LIQUOR LIABILITY COVERAGE FORM

   This insurance does not apply to:
      A. Any claims arising out of an assault and/or a battery; or
      B. Any act or omission in connection with the prevention or suppression
         of such acts, whether caused by or at the instigation or direction of
         you, your employees or volunteers, patrons or any other persons; and
      C. Any claims, accusations or charges of negligent hiring, placement,
         training or supervision arising from any of the foregoing.


   We shall have no obligation to defend you, or any other insured, for any
   such loss, claim or suit.

                     EXCLUSION – PUNITIVE DAMAGES
This endorsement modifies insurance provided under the following:
      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      LIQUOR LIABILITY COVERAGE FORM

   This policy excludes any claim for punitive or exemplary damages whether
   arising out of acts of the insured, insured’s employees or any other person.



                                          7                              TPGL 11199029v1
      2:21-cv-01707-BHH       Date Filed 06/08/21      Entry Number 1       Page 8 of 12




   This exclusion does not apply to policies delivered in the State of Texas.

                              FOR A FIRST DECLARATION

       12.    The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       13.    The Policy contains an Assault and/or Battery Exclusion Endorsement that provides

as follows:

                   EXCLUSION – ASSAULT AND/OR BATTERY
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
       LIQUOR LIABILITY COVERAGE FORM

   This insurance does not apply to:
       A. Any claims arising out of an assault and/or a battery; or
       B. Any act or omission in connection with the prevention or suppression
          of such acts, whether caused by or at the instigation or direction of
          you, your employees or volunteers, patrons or any other persons; and
       C. Any claims, accusations or charges of negligent hiring, placement,
          training or supervision arising from any of the foregoing.


   We shall have no obligation to defend you, or any other insured, for any
   such loss, claim or suit.

       14.    Hudson requests the Court issue a declaration that all of the claims and/or damages

alleged in the Lawsuit are excluded from coverage by the Assault and/or Battery Exclusion

Endorsement and therefore the Policy does not afford coverage for any claims or damages alleged

in the Underlying Lawsuit and Hudson does not have duties to defend or indemnify Simi or

Montford in the Underlying Lawsuit.

                            FOR A SECOND DECLARATION

       15.    The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.


                                               8                                  TPGL 11199029v1
      2:21-cv-01707-BHH         Date Filed 06/08/21       Entry Number 1      Page 9 of 12




       16.      The Complaint in the Underlying Lawsuit describes Montford, in part as Simi’s

“manager.”

       17.      Hudson is informed and believes that Montford does not have any relationship with

Simi other than that they share registered agents for service of process.

       18.      Hudson is also informed and believes that Montford did not come into existence

until the filing of its Articles of Organization with the South Carolina Secretary of State on

December 4, 2020, after all or most of the allegations contained in the Complaint in the Underlying

Lawsuit occurred.

       19.      The Policy includes within the definition of “insured” the following:         “any

organization while acting as your real estate manager.”

       20.      Hudson requests the Court issue a declaration that Montford is not an “insured”

under the Policy and therefore, the Policy does not afford coverage for any claims or damages

alleged in the Underlying Lawsuit and Hudson does not have duties to defend or indemnify

Montford in the Underlying Lawsuit.

                               FOR A THIRD DECLARATION

       21.      The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       22.      To the extent that the Lawsuit seeks and/or recovers damages for "bodily injury" or

"property damage" expected or intended from the standpoint of the insured, those damages are

excluded by Section 1, Exclusion “a” of the Policy which reads as follows:

       This insurance does not apply to:
       a. Expected Or Intended Injury
             "Bodily injury" or "property damage" expected or intended from the
             standpoint of the insured. This exclusion does not apply to "bodily



                                                 9                                  TPGL 11199029v1
     2:21-cv-01707-BHH          Date Filed 06/08/21      Entry Number 1        Page 10 of 12




             injury" resulting from the use of reasonable force to protect persons
             or property.

       23.      Hudson requests the Court issue a declaration that the damages alleged in the

Lawsuit constitute bodily injury expected or intended from the standpoint of the insured, and

therefore the Policy does not afford coverage for any claims or damages alleged in the Underlying

Lawsuit and Hudson does not have duties to defend or indemnify Simi or Montford in the

Underlying Lawsuit.

                               FOR A FOURTH DECLARATION

       24.      The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       25.      Under the Policy, "bodily injury" arising out of "personal and advertising injury" is

excluded by Exclusion “o”. Similarly, under Section 2 (Personal and Advertising Injury),

"personal and advertising injury" caused by or at the direction of the insured with the knowledge

that the act would violate the rights of another and would inflict "personal and advertising injury"

are excluded as well as damages arising out of a criminal act committed by or at the direction of

the insured.

       26.      Hudson requests the Court issue a declaration that to the extent the damages alleged

and/or proved in the Lawsuit constitute "bodily injury" arising out of "personal and advertising

injury," "personal and advertising injury" caused by or at the direction of the insured with the

knowledge that the act would violate the rights of another and would inflict "personal and

advertising injury" and/or damages arising out of a criminal act committed by or at the direction

of the insured, the Policy does not afford coverage for any such claims or damages alleged in the

Underlying Lawsuit, and Hudson does not have duties to defend or indemnify Simi or Montford

in the Underlying Lawsuit.



                                                 10                                   TPGL 11199029v1
     2:21-cv-01707-BHH         Date Filed 06/08/21       Entry Number 1        Page 11 of 12




                               FOR A FIFTH DECLARATION

       27.    The Complaint in the Underlying Lawsuit includes a prayer for punitive damages.

The Policy excludes any claim for punitive or exemplary damages whether arising out of acts of

the insured, insured’s employees or any other person.

       28.    Hudson requests the Court issue a declaration that to the extent the Plaintiff is

awarded punitive or exemplary damages, those damages are excluded under the Policy and not

recoverable from Hudson.

      WHEREFORE, Hudson prays:

              a.      that the Court issue a declaration that Montford is not an “insured” under

       the Policy and therefore, the Policy does not afford coverage for any claims or damages

       alleged in the Underlying Lawsuit and Hudson does not have duties to defend or indemnify

       Montford in the Underlying Lawsuit.;

              b.      that the Court issue a declaration that the damages alleged in the Lawsuit

       constitute bodily injury expected or intended from the standpoint of the insured, and

       therefore the Policy does not afford coverage for any claims or damages alleged in the

       Underlying Lawsuit and Hudson does not have duties to defend or indemnify Simi or

       Montford in the Underlying Lawsuit.;

              c.      that the Court issue a declaration that to the extent the damages alleged

       and/or proved in the Lawsuit constitute "bodily injury" arising out of "personal and

       advertising injury," "personal and advertising injury" caused by or at the direction of the

       insured with the knowledge that the act would violate the rights of another and would inflict

       "personal and advertising injury" and/or damages arising out of a criminal act committed

       by or at the direction of the insured, the Policy does not afford coverage for any such claims




                                                11                                   TPGL 11199029v1
     2:21-cv-01707-BHH        Date Filed 06/08/21      Entry Number 1        Page 12 of 12




       or damages alleged in the Underlying Lawsuit, and Hudson does not have duties to defend

       or indemnify Simi or Montford in the Underlying Lawsuit;

              d.     that the Court issue a declaration that all of the claims and/or damages

       alleged in the Lawsuit are excluded from coverage by the Assault and/or Battery Exclusion

       Endorsement and therefore the Policy does not afford coverage for any claims or damages

       alleged in the Underlying Lawsuit and Hudson does not have duties to defend or indemnify

       Simi or Montford in the Underlying Lawsuit.;

              e.     that the Court issue a declaration that to the extent the Plaintiff is awarded

       punitive or exemplary damages, those damages are excluded under the Policy and not

       recoverable from Hudson; and

              f.     that the Court award such other relief as this Court deems just and proper.

                                            TURNER PADGET GRAHAM & LANEY, P.A.

                                            /s/ John S. Wilkerson, III
                                            John S. Wilkerson, III, Fed. ID No. 4657
                                            40 Calhoun Street, Suite 200 (29401)
                                            P.O. Box 22129
                                            Charleston, South Carolina 29413
                                            Telephone: (843) 576-2801
                                            Facsimile: (843) 577-1649
                                            Email: jwilkerson@turnerpadget.com

                                            ATTORNEYS FOR HUDSON                     SPECIALTY
                                            INSURANCE COMPANY

June 8, 2021
Charleston, South Carolina




                                               12                                  TPGL 11199029v1
